Citation Nr: 0429391	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation of tinnitus, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 10 percent 
disability evaluation for tinnitus.

In September 2004, the Board remanded the claim for issuance 
of a statement of the case.  A statement of the case had been 
previously issued, however, unbeknownst to the Board at the 
time of the remand.  A copy of the statement of the case was 
located in a temporary folder not associated with the claims 
file at the Board at the time of the remand.  A copy of the 
statement of the case is now associated with the claims file, 
and the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The current rating criteria for tinnitus, effective since 
June 13, 2003, provide for a maximum disability evaluation of 
10 percent for tinnitus.  Separate evaluations for each ear 
for tinnitus are expressly prohibited.  

2.  VAOPGCPREC 2-2003, issued prior to the current rating 
criteria, holds that separate ratings for tinnitus for each 
ear may not be assigned under Diagnostic Code 6260 or any 
other Diagnostic Code.  


CONCLUSION OF LAW

Tinnitus is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the law, and not the evidence, is dispositive in this 
case, the Board finds that the VCAA is inapplicable.  

The Board finds that the law is against a grant of an 
evaluation greater than 10 percent for tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  

For the period from June 10, 1999, to June 12, 2003, 
Diagnostic Code 6260 provided that if tinnitus was shown to 
be recurrent, a maximum 10 percent evaluation was warranted.  
(The criteria in effect during this period removed the 
earlier requirement that tinnitus be a symptom of either a 
head injury, a concussion, or of acoustic trauma.)  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (in effect from June 10, 1999, 
to June 12, 2003).

Under the regulations in effect from June 13, 2003, a 
disability of tinnitus, recurrent warrants an evaluation of 
10 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Note (1) of this Code provides that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those Diagnostic 
Codes.  Note (2) provides that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears, or in the head.  Note (3) 
provides that objective tinnitus (in which the sound is 
audible to other people and has a definable cause that may or 
may not be pathologic) is not evaluated under this Diagnostic 
Code, but as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2003).

In VAOPGCPREC 2-2003 (May 22, 2003), the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  The General Counsel held that separate ratings 
for tinnitus for each ear may not be assigned under DC 6260 
or any other Diagnostic Code.  

The veteran and his representative assert that the RO erred 
by not assigning the veteran separate compensable evaluations 
for tinnitus in each ear under the provisions of 38 C.F.R. 
§ 4.25(b).  They state that the rating schedule at the time 
of the original rating decision, which granted service 
connection for tinnitus, did not limit tinnitus to a single 
evaluation for either unilateral or bilateral tinnitus.  The 
provisions of 38 C.F.R. § 4.25(b) state in pertinent part:  
"Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, etc. 
are to be rated separately[,] as are all other disabling 
conditions, if any."  38 C.F.R. § 4.25(b) (2003).

While the present criteria under Code 6260 clearly prohibit 
separate ratings for tinnitus bilaterally, there is no 
disputing that at the time the RO rendered the original 
rating decision in July 2002, which granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
this prohibition was not clearly laid out.  In Wanner v. 
Principi, 17 Vet. App. 4 (2003) (which has since been 
reversed on grounds other than 38 C.F.R. § 4.25(b); see 
Wanner v Principi, 03-7169 (Fed. Cir. June 2, 2004)), the 
Court found that the Board had failed to adequately address 
§ 4.25(b) in rating the veteran's tinnitus and remanded the 
matter to the Board for such consideration.  However, the 
Court went on to note the following:  "It is unclear whether 
the 'all other disabling conditions' language in § 4.25(b) 
refers to 'all' such disabling conditions generally or if 
that phrase is intended to refer to 'disabilities arising 
from a single disease entity.'"  The Court went on to state 
that "[t]he Board should consider this matter in 
readjudicating the appellant's claim."  

After Wanner, however, a General Counsel opinion was issued 
that clearly prohibited separate evaluations for each ear for 
tinnitus.  VAOPGCPREC 2-2003.  The Board is bound by 
precedent opinions of VA's General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Based on the foregoing, the Board finds that the law, and not 
the evidence, is dispositive, and the claim for an increased 
evaluation for tinnitus is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In a December 2003 VA examination report, it was 
noted that the veteran was fully retired.  Evidence of 
frequent periods of hospitalization is not of record.  The 
evidence does not show that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an evaluation greater than 10 percent 
disabling for tinnitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



